Citation Nr: 0404226	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  96-16 987	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to June 
1946.  He was a prisoner of war from April 10, 1942 to 
October 1, 1942.  

This matter is returned to the Board of Veterans' Appeals 
(Board), initially on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines that 
denied entitlement to a TDIU.  

This matter was previously before the Board in March 2001, at 
which time the Board remanded the matter to the RO for 
additional development   In August 2003, the RO issued a 
supplemental statement of the case that essentially continued 
the denial of the claim; hence, it has been returned to the 
Board for further appellate consideration.
REMAND

In March 2001, the Board remanded this matter to the RO.  In 
July 2001, the RO issued a Proposed Administrative Decision 
that proposed to submit the veteran for consideration of 
forfeiture based upon fraud.  In October 2001, the RO issued 
a Final Administrative Decision in which it found evidence 
sufficient to warrant submission of the veteran for 
consideration of forfeiture for fraud.  Thereafter, in 
November 2001, the case was submitted to the Director, 
Compensation and Pension Service.  In June 2003, the 
Director, Compensation and Pension Service issued a 
Forfeiture Decision.  By letter of July 2003, the veteran was 
notified of that decision and of his procedural and appellate 
rights.  

Because the one-year period for filing a notice of 
disagreement with the above decision has not yet expired, the 
decision is not yet final.  38 U.S.C.A. § 7105 (West 2002).  
Hence, the Board's consideration of the issue of entitlement 
to a TDIU would be premature as such issue is inextricably 
intertwined with the issue of whether the veteran has 
forfeited all rights, claims and benefits to which he was 
entitled under laws administered by VA.  See, Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, the issue of entitlement to a TDIU is hereby 
REMANDED to the RO for the following action.  

The RO should retain the veteran's claims 
folder until the occurrence of the either 
of the following (a) if no notice of 
disagreement is filed with respect to the 
decision forfeiting the veteran's right 
to VA benefits, the expiration of the 
time to submit such notice of 
disagreement or (b) if the veteran or his 
representative files a timely notice of 
disagreement with respect to that issue, 
then the RO must furnish to the veteran 
and his representative a statement of the 
case, along with a VA Form 9, and afford 
them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on that issue.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




